Citation Nr: 0108991	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right foot, back, and right hip disabilities as a result 
of surgery performed at a VA medical center.   


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


REMAND

The veteran had active duty from December 1965 to September 
1969.

The veteran asserts that surgery performed on his right foot 
a VA facility in October 1994 was performed incorrectly and 
has resulted in additional disability to his right foot and 
toe, and also his right hip and back. 

The record confirms that in October 1994 surgery was 
performed on the veteran's right foot at a VA hospital.  The 
preoperative diagnosis was: Right foot symptomatic bunion 
with hallux valgus, and claw toes of toes two, three, and 
four.  Surgical records show that the operation that was 
performed consisted of a right corniectomy; distal lateral 
soft tissue release (modified McBride); PIP DeFries resection 
arthroplasty of toes two through four and dorsal extensor 
tenotomy at the MTP of toes two through four with dorsal 
capsular releases; and percutaneous extensor tenotomy of the 
fifth toe.  Postoperatively the veteran was reported in 
stable condition and weight bearing was planned as tolerated.  
Pins were to be removed in three weeks.  

In 1995 and 1996 VA clinical records reveal the veteran's 
complaints of right foot symptoms, along with low back pain 
subsequent to October 1994 right foot surgery.  X-rays of the 
right foot in 1995 revealed a hallux valgus deformity and 
traumatic arthritis of the 2nd and 4th proximal 
interphalangeal joints.  In May 1996 VA X-rays of the 
lumbosacral spine revealed degenerative disc disease at L3-4, 
and spinal stenosis, L3-4 and L4-5.  

In addition to the foregoing, the record contains statements 
from private clinicians.  In a December 1998 statement a 
private podiatrist commented that the veteran's corrective 
hammertoe surgery had weakened the second and third digits of 
his right foot.  VA medical records dated in January 1999 
suggest that the veteran has had further right foot surgery.  
Further, at the December 2000 personal hearing at the RO held 
before the undersigned, the veteran testified that a VA 
physician had informed him that his back and hip disabilities 
were the result of surgery.  

It is not possible to conclude that a medical opinion would 
be of no benefit to the veteran in this appeal.   When the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

2.  The veteran should be examined by the 
appropriate VA specialist or specialists 
to determine the nature and extent of the 
veteran's claimed residuals of his VA 
surgery treatment and surgery in October 
1994.  The report of examination should 
include a detailed account of all 
manifestations of pathology found to be 
present. All necessary tests and studies 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner is specifically requested to 
review the veteran's medical history and 
give an opinion on whether it is as 
likely than not that the veteran is more 
disabled than he would have been without 
the October 1994 surgery.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions reached.  Finally the 
examiner should address the veteran's 
claims that his hip and back disorders 
are caused by his VA surgical treatment.  

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.   

4.  After completion of the above, the RO 
should again adjudicate the appellant's 
38 U.S.C.A. § 1151 claim on the 
appropriate legal basis and with 
consideration of all pertinent 
regulations


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


